Citation Nr: 0410763	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for vestibular neuronitis 
(claimed as dizziness and inner ear condition).  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to September 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 determination that denied the benefits 
sought from the Huntington, West Virginia, RO.  A notice of 
disagreement (NOD) was received in July 2002.  A statement of the 
case (SOC) was issued in December 2002.  A substantive appeal was 
received from the veteran in December 2002.  

In March 2003, the veteran presented testimony during a hearing 
before RO personnel; a transcript of that hearing is of record.

In February 2004, the veteran was scheduled to testify during a 
Board hearing.  He failed to appear.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  There is no medical evidence indicating that the veteran's 
vestibular neuronitis was present in service, or that there is a 
medical relationship between current vestibular neuronitis and 
service.


CONCLUSION OF LAW

The criteria for service connection for vestibular neuronitis 
(claimed as dizziness and an inner ear condition) are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

Through the August 2000 and March 2001 letters from the RO to the 
veteran regarding his claim, the December 2002 SOC, and the August 
2003 supplemental SOC (SSOC), the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with his appeal, 
and the bases for the denial of his claim.  Consequently, the 
Board finds that the veteran has received sufficient notice of the 
information and evidence necessary to support his claim, and has 
been afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's August 2000 and March 2001 letters 
to the veteran, along with other communications issued by the RO 
to the veteran, satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the August 2000 letter, the RO requested 
that the veteran provide information and, if necessary, 
authorization, to enable it to attempt to obtain any outstanding 
medical evidence pertinent to the claim on appeal (pages 1 and 2), 
which the veteran did.  The RO's letter also indicated the 
importance of sending any evidence in the veteran's possession to 
the RO and telling the RO of the "names of the medical centers, 
the medical condition treated, and the approximate dates of 
treatment" (page 2).  The veteran responded to this request for 
information, and additional medical records were obtained.  In 
addition, in the March 2001 letter from the RO to veteran, the RO 
cited the VCAA, indicated what the evidence must show to establish 
entitlement (page two) and what information or evidence was still 
needed from him (page three).  Further, the SOC issued in December 
2002 and supplemental SOC issued in August 2003 provided the 
veteran with notice of the importance of submitting all pertinent 
evidence.

In addition to the above-cited authority, the Board points out 
that, in the recent decision of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence that is 
needed to substantiate the claim (the first Pelegrini notice 
requirement), the letter of August 2000 (page one) and of March 
2001 (page two) notifies the veteran of the importance of showing 
a current disability and showing an injury or disability based on 
military service.  

With regard to the duty to notify the veteran of evidence, if any, 
to be obtained by the VA (the second Pelegrini notice 
requirement), the letter of August 2000 states that to help 
complete his application, the RO would request medical records 
from any VA medical center which treated him.  Within the March 
2001 letter (page one), the RO informed the veteran of VA's duty 
to assist him in the efforts to obtain records when the veteran 
gives the VA adequate information.  

With regard to the duty to notify the veteran of the evidence, if 
any, is to be provided by the claimant (the third Pelegrini notice 
requirement), the August 2000 letter (page two) informed the 
veteran that any other evidence that he wanted VA to consider he 
must obtain.  A similar notification was provided on page three of 
the March 2001 letter.

With regard to the duty to request that the claimant provide any 
evidence in the claimant's possession that pertains to this claim 
(the third Pelegrini notice requirement), in August 2000, the RO 
requested that the veteran submit evidence that the inner ear 
condition was incurred in or aggravated by his military service 
(page three).  In the letter of March 2001 (page three), the 
veteran was requested to provide the name of the person, agency, 
or company who has "relevant" records.  Based on the above, the 
Board finds that all four Pelegrini notice requirements have been 
met.    

Pelegrini also held that the held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
In that case, the Court determined that VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error.").  

The Board notes that, in the case on appeal, some of the documents 
meeting the VCAA's notice requirements were provided to the 
veteran before a September 2000 rating action was issued and after 
a substantially complete application was received.  However, 
following the enactment of the VCAA, the RO issued a letter to the 
RO in March 2001 and then issued a second rating action in August 
2001, meeting the Pelegrini requirements.  It is the August 2001 
determination that the veteran has appealed to the Board.  In any 
event, in this case, any lack of full Pelegrini notice prior to a 
rating action has not, in any way, prejudiced the appellant.  As 
indicated above, the RO issued the December 2002 SOC explaining 
what was needed to substantiate the claim within approximately 
sixteen months after the August 2001 rating decision on appeal; 
the veteran was thereafter afforded the opportunity to respond at 
a hearing held at the RO in March 2003.  Moreover, the RO 
specifically notified the veteran of the VCAA duties to notify and 
assist in the March 2001 letter, the SOC, and SSOC.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

The Board also finds that the duty to assist the veteran has been 
met in this case.  During the March 2003 RO hearing, the veteran 
indicated treatment for the condition at issue in 1975 (Transcript 
at page 3) from St. Mary's Hospital in Huntington, West Virginia.  
Later in March 2003, the RO attempted to obtain these records.  
Outpatient treatment records were obtained by the RO from the VA 
Medical Center (VAMC) in Huntington, West Virginia, in March 2003.  
That month, the VAMC informed the RO that medical records from 
1975 could not be obtained.  Within a March 2003 letter, the RO 
also attempted to obtain medical records from St. Mary's Hospital.  
In an April 2003 response, the only medical records that were 
received from St. Mary in April 2003 were dated from March 1999 to 
August 2002.   

The veteran was notified of the RO extensive efforts, as well as 
the failure to obtain records from 1975 from either the VAMC or 
St. Mary, in the August 2003 SSOC; he did not respond.

As noted above, the RO has either obtained, or attempted to 
obtain, pertinent private treatment records from St. Mary and from 
a VA medical facility.  Moreover, neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  

As a final point, the Board notes that VA examination and medical 
opinion, under 38 C.F.R. § 3.159(c)(4), is not required in this 
case.  As explained in more detail below, the veteran, himself, 
has admitted that the disability at issue did not exist during 
service and was not indicated until several years after service.  
Further, service records do not substantiate a specific in-service 
disease or injury for service connection purposes, and there is no 
medical indication of a relationship between the current condition 
and any in-service event.  See 38 C.F.R. § 3.159(c)(4)(B).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at this 
time.  
 
II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records in this case reflect no complaints or 
findings of any dizziness or inner ear condition, and no diagnosis 
of the currently claimed vestibular neuronitis.  At his separation 
evaluation in June 1963, the veteran reported that he had no ear, 
nose, or throat trouble.

The veteran was discharged from service in September 1963.  He 
filed a claim seeking service connection for this disorder in July 
2000, more than 36 years after his discharge from service.  In a 
July 2000 statement, the veteran contended that the inner ear 
problem was probably the result of his firing his M-16.

Medical records obtained from St. Mary's hospital in Huntington, 
West Virginia, indicate treatment for dizziness in August 1999.  
This medical report reflects a notation that the veteran had this 
condition "intermittently for one month."  Medical records 
obtained by the RO indicate that this condition began many decades 
after the veteran's discharge from service.  

During his March 2003 RO hearing, the veteran acknowledges that he 
first had problems with his ears in about 1975, many years after 
service (Transcript at page 3).  The veteran also appeared to 
indicated that he was once service connected for his ear condition 
(Transcript at page 1).  However, a review of the claims file 
fails to substantiate this assertion.  

The RO attempted to obtain additional medical records in support 
of the veteran's case, with some success, however, medical records 
from 1975 were not obtained.  

As current medical records appear to indicate the disorder at 
issue, it appears that a current disability is established.  While 
the veteran has alleged that this condition was caused by his 
military service more than 40 years ago, there is no medical 
evidence that supports the veteran's assertion.  

As indicated above, the record is devoid of any evidence of 
vestibular neuronitis, dizziness, or any inner ear condition in 
service.  Medical records do not reflect such a disorder until 
many years after service.  While efforts to obtain treatment 
records from 1975 has not been successful, it is important for the 
veteran to understand that even if medical records from 1975 were 
found, or if the Board were to assume that such treatment occurred 
in 1975, it would not provide a basis to conclude that such a 
disability was related to the veteran's military service more than 
ten years before this treatment began.  The veteran, himself, does 
not indicate that this condition began during service, service 
medical records do not establish the occurrence of any disease or 
injury in service (that could have been the source of the 
veteran's problems) and the veteran has neither presented, nor 
alluded to the existence of, any medical evidence of a nexus 
between the claimed condition and service.   

The Board has considered the veteran's own contentions that he 
currently has a disability related to military service-
specifically, firing a M-16- in the 1960's.  However, as a 
layperson, without the appropriate medical training and expertise, 
he is not competent to provide a probative (persuasive) opinion on 
a medical matter, such as the source of the current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the absence of any medical evidence supporting the claim for 
service connection, the claim must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the competent evidence 
neither supports,  nor is in relative equipoise on the question of 
whether there is, a medical nexus between service and the 
currently claimed disability, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for vestibular neuronitis (claimed as dizziness 
and inner ear condition) is denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



